Title: To James Madison from Richard Smith, 15 July 1816
From: Smith, Richard
To: Madison, James


        
          Office of Pay & Deposit of theBank of Cola Washn. July 15th: 1816
          Sir
        
        In payment of the compensation allowed you, the Secretary of the Treasury gave me a dft on Philadelphia for $6.250 to cover the months of march, april & may last, & advised me to apply to you for information, how to dispose of it—it will readily sell for a premium of 4 to 4½ pct. in notes of this District, & if you have no call for money in Phila. at this time, the

proceeds of the dft. at that rate, can be placed to your credit on the books of this office—the salary now accruing will probably be paid in the same way. I shall be happy to be honored with your wishes on the subject which shall be promptly attended to. With the most perfect respect I am, Sir Yr mo Obt St.
        
          Rd: Smith Agent
        
      